Per Curiam:

The clerk has taxed as costs $65.50, the amount paid the stenographer of the trial court for the transcript, and $23.40, the expense of printing the abstract. The appellee moves to strike out these items on the ground that no statement of either was filed with the clerk within ten days after the case was decided, as required by rule 21, which reads:
“The amount paid for the transcript of the record or case-made, for the stenographer’s transcript of the evidence, or for the printing of the abstract, shall be taxed as costs only when a statement thereof shall be filed with the clerk not later than ten days after a cause is decided. The opposite party may file an objection thereto not later than twenty days after such decision.”
' The stenographer’s receipt for the $65.50 was attached to the transcript, and this was a sufficient statement so far as that item is concerned. No statement of the amount paid for the appellant’s abstract was filed until March 23, the decision having been made March 12. The prescribed'limit was exceeded by only one day, but the bar had fallen and the extent of further delay, is immaterial. The very purpose of the rule was to draw at some point a hard-and-fast line, “in order that a definite limit shall be fixed within which the right must be asserted if it is not to be deemed abandoned.” (Railway Co. v. Jenkins, 79 Kan. 698, 701.) The appellant’s abstract was deposited in the clerk’s office January 8, and the statement could have been filed then or at any time thereafter until and including March 22. By the terms of the rule a later filing was ineffective. The charge of $23.40 will be stricken from the cost-bill.